[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Defendant-appellant, Clifford Horn, appeals the judgment of the Hamilton County Court of Common Pleas imposing drug-testing as a condition of community control. For the following reasons, we affirm the trial court's judgment.
In January 2001, Horn entered a guilty plea to a single count of nonsupport of a dependent pursuant to R.C. 2919.21(A)(2), a felony of the fifth degree. The trial court placed Horn on five years' community control, with the conditions that he pay child support, maintain employment, and submit to drug-testing.
In a single assignment of error, Horn argues that the trial court erred in ordering drug-testing as a condition of community control. We find no merit in the assignment. A trial court has broad discretion in determining the conditions of community control, and its decision regarding such condition will not be reversed absent an abuse of discretion.1
In the case at bar, we cannot say that the drug-testing condition was an abuse of discretion. First, we note that "[a] term of drug and alcohol use monitoring, including random drug testing" is specifically permitted as a nonresidential community-control sanction pursuant to R.C. 2929.17(H). Moreover, the record indicates that Horn had been previously convicted of drug offenses, and the trial court could have reasonably concluded that testing was necessary to ensure that he maintains employment and meets his child-support obligations. Thus, the assignment of error is overruled, and the judgment of the trial court is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Doan, P.J. Hildebrandt and Sundermann, JJ.
1 State v. Sturgeon (2000), 138 Ohio App.3d 882, 885, 742 N.E.2d 730,733.